DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/11/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 12-15, 18, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer et al. (US Patent No. 6,966,559).
Regarding claim 1, the Fischer et al. (hereinafter Fischer) reference discloses a dispensing seal (Fig. 4) comprising: 
a base seal (10) comprised of a first material, the base seal having at least a top surface (top surface of 10) and a bottom surface (bottom surface of 10) and a cavity (20) defined within the base seal, wherein the bottom surface includes an opening (bottom opening of 20) to the cavity; and 
a second material (22) located within the cavity of the base seal, wherein a durometer of the second material is less than a durometer of the first material (inherent since 22 is a lubricant), wherein at least a portion of the second material is forced through the opening in response to a compression force applied between the top surface and the bottom surface (Abstract).
Regarding claim 2, the Fischer reference discloses the top surface includes one or more surface ridges (e.g. ridges around 46).
Regarding claim 3, the Fischer reference discloses the cavity includes a distal end and a proximal end (Figs. 1-3B).
Regarding claim 5, the Fischer reference discloses the proximal end is narrower than a main region of the cavity (Figs. 1-3B).
Regarding claim 6, the Fischer reference discloses the bottom surface includes a first ridge (left 30) and a second ridge (right 30) located on either side of the opening to the cavity (Fig. 2).
Regarding claim 7, the Fischer reference discloses the dispensing seal is circular in shape (e.g. from either end).
Regarding claim 8, the Fischer reference discloses the dispensing seal is a face seal (Figs. 4, 6A-6B).
Regarding claim 10, the Fischer reference discloses the first material is comprised of a rubber-like material (Figs. 1-7B).
Regarding claim 12, the Fischer reference discloses the second material is dispensed within the cavity of the base seal (Abstract).
Regarding claim 13, the Fischer reference discloses a sealing assembly (Fig. 4) comprising: 
a housing (44); 
a component (40) configured to interact with the housing, the component having a surface to be sealed relative to the housing (Figs. 6A-6C); and 
a dispensing seal (Fig. 4) located between the housing and the surface to be sealed, the dispensing seal comprising a base seal (10) having a top surface (top surface of 10), a bottom surface (bottom surface of 10), and a cavity (20) formed therein, wherein the cavity opens to the bottom surface of the dispensing seal (Figs. 1-7B) and wherein a second material (22) is located within the cavity and forced through the cavity opening and into contact with the surface to be sealed in response to compression of the dispensing seal (Abstract), wherein the base seal is comprised of a first material different than the second material (Abstract), and wherein the durometer of the second material is less than a durometer of the first material (inherent since 22 is a lubricant).
Regarding claim 14, the Fischer reference discloses the top surface of the dispensing seal is in contact with the housing and wherein the bottom surface of the dispensing seal is in contact with the surface to be sealed (Figs. 6A-6B).
Regarding claim 15, the Fischer reference discloses engagement of the housing with the component causes the dispensing seal to be compressed between the housing and the component (Fig. 7B, Abstract).
Regarding claim 18, the Fischer reference discloses the surface to be sealed is uneven (Figs. 6A-6C).
Regarding claim 20, the Fischer reference discloses the bottom surface includes a first ridge (left 30) and a second ridge (right 30) located on either side of the opening to the cavity to retain the second material dispensed through the cavity opening (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer.
Regarding claim 4, the Fischer reference discloses the invention substantially as claimed in claim 3.
However, the Fischer reference fails to explicitly disclose the distal end extends into one of the one or more surface ridges and wherein the proximal end is located adjacent the opening to the cavity.
It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the cavity to extend into the surface ridge, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide the desired sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, the Fischer reference discloses the invention substantially as claimed in claim 10.
However, the Fischer reference fails to explicitly disclose the first material is silicone.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the first material of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a material with excellent sealing and electrically insulating properties.  In re Leshin, 125 USPQ 416.

Regarding claim 19, the Fischer reference is capable of being used for a flexible printed circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675